Citation Nr: 1701086	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected bilateral knee osteoarthritis.

2.  Entitlement to an initial compensable rating prior to August 29, 2012, and in excess of 10 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Wichita, Kansas.

In August 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The case was remanded in September 2014 to obtain additional treatment records and provide the Veteran with new VA examinations.  Regarding the issue being decided herein, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's remand also included the issues of service connection for bilateral knee disorders and bilateral shoulder disorders.  In a December 2014 rating decision, service connection was granted for bilateral knee and bilateral shoulder disabilities.  As such, those issues are no longer on appeal.  

The issue of service connection for a back disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout this appeal, audiometric testing reveals no worse than Level I hearing acuity in the Veteran's right ear and Level II hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to August 29, 2012, and in excess of 10 percent thereafter, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a December 2009 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and post-service medical records were obtained.  Pertinent VA examinations were obtained in July 2010 and November 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is aware that, in the November 2014 examination described below, the Veteran's word recognition scores were noted to not be usable for rating purposes.  The Board has considered whether a reexamination might be warranted because of this concern.  That said, the examiner cited to factors (language difficulties, cognitive problems, inconsistent word recognition scores) that made the combined use of puretone average and word recognition scores inappropriate.  The Board finds that these factors are specific to the Veteran's own situation and not to any conditions of one examination.  It is therefore apparent that any efforts of reexamination for more reliable word recognition testing would stand little likelihood of providing additional data that could be used for rating purposes, let alone data that would support his claim.  For this reason, the Board will not remand this case for more complete examination findings.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In this case, the Veteran's disability was evaluated as zero percent or noncompensably disabling prior to August 29, 2012, and as 10 percent disabling thereafter.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A December 2009 private audiological evaluation shows that the Veteran's average puretone threshold loss was 36 decibels in the right ear and 51 decibels in the left ear.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  The record does not indicate that the speech recognition scores were obtained using the Maryland CNC word lists.  No exceptional pattern of hearing loss in the either ear was shown.  If the Board were to assume that the speech discrimination scores were obtained using the Maryland CNC word lists, then pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

The Veteran was initially provided a VA examination in April 2010; however, speech discrimination scores were not obtained due to time constraints, and the examiner reported that the Veteran's test results were inconsistent, unreliable, and should not be used for rating purposes.

The average puretone hearing loss on a VA examination in July 2010 was 39 decibels in the right ear and 44 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 94 percent in the left.  No exceptional pattern of hearing loss was shown.  The examiner reported that there were no effects on the Veteran's usual daily activities.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

A September 2010 private audiological evaluation shows that the Veteran did not have an exception pattern of hearing loss.  His speech recognition scores were noted as having been obtained using the W-22 word lists.  Consequently, this evaluation cannot be used for rating purposes.   

A VA audiological evaluation in November 2010 shows that the Veteran's speech recognition was not tested and he did not have an exceptional pattern of hearing loss.  As such, these results also cannot be used rating purposes.  

A private audiological evaluation from August 2012 shows that the Veteran's average puretone threshold loss was 53 decibels in the right ear and 54 decibels in the left ear.  Speech discrimination scores were 92 percent in the right ear and 88 percent in the left ear.  This record does not indicate that the speech recognition score was obtained using the Maryland CNC word lists.  No exceptional pattern of hearing loss was shown.  If the Board were to assume that the speech discrimination score were obtained using the Maryland CNC word lists, then pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

At his August 2012 hearing, the Veteran testified about difficulty at work with not understanding what was said at meetings.  August 2012 Hearing Transcript (T.) at 4.  He testified that it was a "big issue" for him of understanding and hearing people correctly.  Id.  

The average puretone hearing loss on a VA examination in November 2014 was 41 decibels in the right ear and 46 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 72 percent in the right ear and 64 percent in the left.  The examiner commented that the use of the word recognition scores was not appropriate because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.  The examiner also commented that they were not consistent with puretone thresholds and should not be used for rating purposes.  No exceptional pattern of hearing loss was shown.  The Veteran reported significant difficulties hearing in all situations.  As the examiner reported that the use of speech recognition scores was not appropriate, pursuant to 38 C.F.R. 4.85, Table VIa with regards to the Veteran's right ear, his puretone threshold average received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, a rating in excess of 10 percent is not warranted based on these results.  

In a November 2014 rating decision, the AOJ raised the Veteran's disability rating to 10 percent based on the November 2014 VA examination findings.  Notwithstanding the examiner's report that the speech recognition scores should not be used in rating the Veteran's bilateral hearing loss, it appears that the AOJ used those results in determining that a 10 percent rating was warranted.  The 10 percent rating was made effective from the date of the Veteran's hearing, August 29, 2012, as he detailed a worsening of his hearing loss.  

Except for the treatment records discussed above, there are no further treatment records showing the Veteran's bilateral hearing loss in puretone thresholds and with speech recognition scores.  

Here, for the initial rating period from the award of service connection up until August 29, 2012, the Veteran has been assigned a zero percent or noncompensable rating.  For the reasons discussed above, there are no evaluations prior to August 29, 2012, showing that an initial compensable rating was warranted.  From August 29, 2012, no VA examination or any treatment records shows that a rating in excess of 10 percent is warranted.  The evidence does not show that he is entitled to an initial compensable rating prior to August 29, 2012, or in excess of 10 percent thereafter based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his initial rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2016).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the 2010 examiner noted that there were no effects on the Veteran's usual daily activities, while the Veteran reported functional impairment at the 2014 examination.  The 2014 examination report clearly reflects the Veteran's report of his bilateral hearing loss and resulting impairment.  As this examination addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of an initial compensable rating prior to August 29, 2012, and in excess of 10 percent thereafter.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants an initial compensable rating prior to August 29, 2012, and in excess of 10 percent thereafter.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  
The Board also finds that referral for an extraschedular rating is not warranted.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extraschedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's bilateral hearing loss symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extraschedular consideration is not warranted in this instance.  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

Entitlement to an initial compensable rating prior to August 29, 2012, and in excess of 10 percent thereafter, for bilateral hearing loss is denied.


REMAND

The issue of service connection for a back disorder was previously remanded, in part, to provide the Veteran with a VA examination and obtain a medical opinion.  The Veteran was afforded a VA examination in December 2014; a negative nexus opinion was provided.  The examiner noted that the Veteran's May 1981 separation medical history included a report of recurrent back pain.  The examiner's rationale was that the Veteran only served for two years, was not diagnosed or treated for any lumbar spine condition in service, and that there was no temporal link.  However, in finding no temporal link, the examiner did not address the Veteran's report of recurrent back pain at time of discharge.  Consequently, the Board concludes that this opinion is not adequate, and a new medical opinion is necessary.

In obtaining a new opinion, the Board observes that in January 2015, the Veteran raised the theory that his back problems are secondary to his now service-connected bilateral knee disabilities.  On remand, the examiner should address this newly raised secondary contention. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159 (b) notice letter addressing his claim for service connection for a back disorder under 38 C.F.R. §  3.310 (secondary service connection).

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Topeka VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the December 2014 VA spine examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed back disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any currently diagnosed back disorder had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral knee osteoarthritis [If any back disorder is found to have been aggravated by the service-connected bilateral knee osteoarthritis, the examiner should quantify the approximate degree of aggravation.]   

The examiner is reminded that the Veteran complained of recurrent back pain at separation from service.  If this pain is determined to be unrelated to the current disability, the basis for this finding must be explained.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the opinion report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


